       Case 2:19-cr-00107-KJM Document 467 Filed 05/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        No. 2:19-cr-107-KJM-EFB P
12                       Plaintiff,
13           v.                                        ORDER AFTER HEARING
14    TRAVIS BURHOP,
15                       Defendant.
16

17          On May 20, 2020, the parties appeared before the court for hearing on the government’s
18   motion to quash Mr. Burhop’s Rule 17(c) subpoena. ECF No. 446. Counsel Tim Pori appeared
19   telephonically on behalf of Mr. Burhop and Assistant United States Attorney Jason Hitt appeared
20   in person on behalf of the government. After hearing the parties’ arguments, the court deferred a
21   final ruling on the government’s motion pending an in camera review of the documents sought by
22   the Rule 17(c) subpoena. Thus, it now modifies the stay on the subpoena (see ECF No. 428) and
23   directs non-party California Department of Corrections and Rehabilitation to serve the relevant
24   documents directly on the court. The three categories of documents are, to reiterate:
25                  (1) all documents possessed by the California Department of
                    Corrections and Rehabilitation in BURHOP, TRAVIS WAYNE,
26                  CDCR T71513 Central File relating to – BURHOP, TRAVIS
                    WAYNE CDCR #T71513;
27

28
                                                      1
       Case 2:19-cr-00107-KJM Document 467 Filed 05/20/20 Page 2 of 2

 1                  (2) All Transfer Records, as defined under the Department of
                    Corrections and Rehabilitation Operations Manual Article V, OM
 2                  72030.5.1, including “Records Transfer Check Sheets,” “Daily
                    Movement Sheets,” and CDCR Form 134s, and “Classification
 3                  Records” as defined in CDCR OM 72030.4.3 from January 1, 2016
                    until December 31, 2016 pertaining to MICKEY, JAMES ALLEN
 4                  CDCR # D37676 contained in Mr. Mickey’s Central File; and
 5                  (3) All CDCR investigation records, including confidential records
                    pertaining to the investigation into alleged threats made against
 6                  MICKEY, JAMES ALLEN CDCR # D37676 contained in Mr.
                    Mickey’s Central File allegedly made by YANDELL, RONALD
 7                  DEAN CDCR # V27927, BURHOP, TRAVIS WAYNE, CDCR
                    T71513, and TROXELL, DANNY OTHEL, CDCR #B76578.
 8

 9   Those records should be served – preferably in a digital format - at the undersigned’s chambers

10   by June 19, 2020. As noted at the hearing, however, the court is amenable to extending that

11   deadline given the practical difficulties that may be posed by the current pandemic.

12          So Ordered.

13   DATED: May 20, 2020.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
